


110 HJ 36 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Mr. Jackson of
			 Illinois introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to abolish the Electoral College and provide for the
		  direct election of the President and Vice President by the popular vote of all
		  citizens of the United States regardless of place of
		  residence.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The President and Vice President shall be
				elected jointly by the direct vote of the citizens of the United States,
				without regard to whether the citizens are residents of a State.
					2.The persons having the greatest number of
				votes for President and Vice President shall be elected, so long as such
				persons have a majority of the votes
				cast.
					.
		
